            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

CHARLES EDWARD JONES, SR.                              PETITIONER
ADC #144544

v.                    No. 5:19-cv-22-DPM-BD

WENDY KELLEY, Director, Arkansas
Department of Correction                             RESPONDENT

                              ORDER
     I recuse. Charles Edward Jones, Sr. is on my recusal list. The
Clerk must reassign this case at random by chip exchange.
     So Ordered.



                                     D .P. Marshall Jr.
                                     United States District Judge
